HERRICK, J.
This case has been twice before this court upon appeal, (1 N. Y. Supp. 590, and 3 N. Y. Supp. 844,) and I feel constrained, by what the court said upon those appeals, to hold that the plaintiff is not entitled to recover. As to the claim of the defendants that the amount of their costs and expenses should in this action be adjudged a lien upon the interest of the plaintiff, I can see no reason to differ from the learned justice who tried the case, or from the views expressed in his opinion. The judgment should be affirmed," as both parties appealed, and, as neither has succeeded *432upon such appeal, let an order of affirmance be entered, without costs to either party.
MAYHAM, P. J., concurs. PUTNAM, J., not acting.